PER CURIAM.
The defendant was convicted of attempted second degree murder and sentenced in accordance with section 784.07(3), Florida Statutes (1989), which provides:
784.07 Assault or battery of law enforcement officers, firefighters, or intake officers; reclassification of offenses.—
******
(3) Notwithstanding the provisions of any other section, any person who is convicted of attempted murder of a law enforcement officer engaged in the lawful performance of his duty or who is convicted of attempted murder of a law enforcement officer when the motivation for such attempt was related, all or in part, to the lawful duties of the officer, shall be guilty of a life felony, punishable as provided in s. 775.0825.
*50There is no merit in any of the multiple attacks upon the constitutionality of this provision. See Viera v. State, 532 So.2d 743 (Fla. 3d DCA 1988), review denied, 542 So.2d 991 (Fla.1989); Baker v. State, 466 So.2d 1144 (Fla. 3d DCA 1985), aff’d, 483 So.2d 423 (Fla.1986).
Affirmed.